Title: To Thomas Jefferson from Francis Walker Gilmer, 10 May 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
Farmington
10th May 1825
I have received from Mr Minor, a note urging me to call on you to day. Had my health permitted, I should have been with you weeks ago, but I can neither bear the fatigue of so long a ride, nor of continued conversation, and should be every way a troublesome & unprofitable guest to you.I hope in a week, to be able to see you. But my present health, & the long continuance of my sickness, render my declining the honor which has been so flatteringly offered me, more necessary.yours most trulyFr W. Gilmer